United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 8, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40289
                         Summary Calendar



SAMGODSON ESSELL,

                                      Plaintiff-Appellant,

versus

MICHAEL PURDY, Warden; SMITH, Associate Warden; SANDERSON,
Captain; BOB SWAIN, Lieutenant; JOHN DOE, Safety Manager,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CV-204
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Samgodson Essell, federal inmate #95560-012, appeals the

summary judgment dismissal of his complaint brought pursuant to

the Federal Tort Claims Act “FTCA.”    Essell alleged that while he

was incarcerated in the Special Housing Unit of Three Rivers,

FCI, the unit frequently flooded with raw sewage.    Essell alleged

that the conditions caused him injury, including the development

of high blood pressure for which he must take medication.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40289
                                -2-

     We review a grant of summary judgment de novo.     Clark v.

America’s Favorite Chicken Co., 110 F.3d 295, 296-97 (5th Cir.

1997).   “Summary judgment is appropriate when the record reflects

that ‘there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.’”

Id. at 297 (citation omitted); FED. R. CIV. P. 56(c).   Once the

moving party meets its initial burden, the burden shifts to the

nonmoving party “to come forward with competent summary judgment

evidence establishing the existence of a material factual

dispute.”   Clark, 110 F.3d at 297.   The nonmovant cannot satisfy

his burden by presenting unsupported allegations.    Id.

     The United States met its initial burden of pointing out the

absence of a genuine issue for trial, and the burden shifted to

Essell to come forward with competent summary judgment evidence

to establish that he suffered an injury and that his injury was

caused by the conditions of his confinement.    See FED. R. CIV.

P. 56(e); Quijano v. United States, 325 F.3d 564, 567 (5th Cir.

2003); Castillo v. Westwood Furniture, Inc., 25 S.W.3d 858, 862

(Tex. Ct. App. 2000).   Essell did not meet his burden; unsworn

documents are not competent summary judgment evidence.     See FED.

R. CIV. P. 56(e); Martin v. John W. Stone Oil Dist., 819 F.2d 547,

549 (5th Cir. 1987).

     The United States of America is immune from claims for

damages based upon violations of the Eighth Amendment and is not

liable for punitive damages in a tort action.    See 28 U.S.C.
                          No. 04-40289
                               -3-

§ 2674; Martin v. Miller, 65 F.3d 434, 442 (5th Cir. 1995);

Johnson v. Sawyer, 47 F.3d 716, 727 (5th Cir. 1995) (en banc).

Accordingly, the judgment of the district court is AFFIRMED.